Name: Commission Regulation (EEC) No 2319/89 of 28 July 1989 on minimum quality requirements for Williams and Rocha pears in syrup and in natural fruit juice eligible for the production aid scheme
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  foodstuff;  technology and technical regulations;  plant product
 Date Published: nan

 Avis juridique important|31989R2319Commission Regulation (EEC) No 2319/89 of 28 July 1989 on minimum quality requirements for Williams and Rocha pears in syrup and in natural fruit juice eligible for the production aid scheme Official Journal L 220 , 29/07/1989 P. 0051 - 0053 Finnish special edition: Chapter 3 Volume 30 P. 0030 Swedish special edition: Chapter 3 Volume 30 P. 0030 *****COMMISSION REGULATION (EEC) No 2319/89 of 28 July 1989 on minimum quality requirements for Williams and Rocha pears in syrup and in natural fruit juice eligible for the production aid scheme THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (1), as last amended by Regulation (EEC) No 1125/89 (2), and in particular Article 6 (4) thereof, Whereas Article 2 (1) of Regulation (EEC) No 426/86 established a production aid scheme for certain products listed in Annex I, Part A, thereto; whereas Article 6 (1) (b) specifies that aid is to be granted only for products which meet minimum quality requirements to be laid down; Whereas the aim of such minimum quality requirements is to avoid production of products for which there is no demand or products which would create distortion of the market; whereas the requirements must be based on traditional fair manufacturing procedures; Whereas Commission Regulation (EEC) No 1289/85 (3) laid down minimum quality standards for Williams pears in syrup; whereas the provisions laid down therein should be adapted to take account of the extension of the aid scheme to pears of the Rocha variety and to Williams and Rocha pears preserved in natural fruit juice as provided for in the abovementioned Council Regulation (EEC) No 1125/89; whereas, for the sake of clarity, the minimum quality requirements thus adapted should be set out in a new text; Whereas the quality requirements laid down in this Regulation constitute additional rules of application further to the provisions of Commission Regulation (EEC) No 1599/84 of 5 June 1984 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables (4), as last amended by Regulation (EEC) No 2260/89 (5); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down the minimum quality requirements which Williams and Rocha pears in syrup and pears of the said varieties preserved in natural fruit juice, hereinafter referred to as 'pears in syrup and or in natural fruit juice', as defined in Article 1 of Regulation (EEC) No 1599/84, shall meet in order to qualify for the production aid provided for in Article 2 of Regulation (EEC) No 426/86. Article 2 For the manufacture of pears in syrup and/or in natural fruit juice only pears of the species Pyrus comunis L., varieties Williams and Rocha, shall be used. The raw material shall be fresh, sound, clean and suitable for processing. The raw material may have been chilled before being used for the manufacture of pears in syrup and/or in natural fruit juice. Article 3 1. Pears in syrup and/or in natural fruit juice must be manufactured in one of the styles defined in paragraph 2. 2. For the purpose of this Regulation the styles are defined as follows: (a) 'whole fruit' means the whole fruit, with core and with or without stalk; (b) 'halves' means the cored fruit cut into two approximately equal parts; (c) 'quarters' means the cored fruit cut into four approximately equal parts; (d) 'slices' means the cored fruit cut into more than four wedge-shaped parts; (e) 'dice' means the cored fruit cut into cube-like parts. 3. Each container with pears in syrup and/or pears in natural fruit juice shall contain only one style, and the fruit or pieces thereof shall be practically uniform in size. No other type of fruit may be found in the container. 4. The colour of pears in syrup shall be characteristic for the variety Williams or Rocha. A slightly pink discoloration shall not be considered a defect. Pears in syrup containing special ingredients shall be considered to be of characteristic colour if there is no abnormal discoloration for the ingredients used. 5. Pears in syrup and/or in natural fruit juice shall be free of foreign materials of non-vegetable origin and from foreign flavours and odours. The fruit shall be fleshy and may be variable in tenderness but shall be neither excessively soft nor excessively firm. 6. Pears in syrup shall be practically free from: (a) foreign materials of vegetable origin; (b) peel; (c) blemished units. Whole fruits, halves and quarters shall also be practically free from mechanically damaged units. Article 4 1. Fruit, or pieces thereof, shall be considered practically uniform in size when, in a container, the weight of the largest unit is not more than twice the weight of the smallest unit. If there are less than 20 units in a container, one unit may be disregarded. When determining the largest and the smallest units, broken units shall not be taken into consideration. 2. Pears in syrup and/or pears in natural fruit juice shall be considered as complying with Article 3 (6) when the following tolerances are not exceeded: 1.2,3 // // // // Style 1.2.3 // // Whole, halves and quarters // Other // // // // Blemished units // 15 % by number // 1,5 kilograms // Mechanically damaged units // 10 % by number // Not applicable // Peel // 100 cm2 aggregate area // 100 cm2 aggregate area // Foreign material of vegetable origin: // // // - Core material // 10 units // 10 units // - Loose pear seeds // 80 pieces // 80 pieces // - Other material, including loose core material // 60 pieces // 60 pieces // // // The tolerances allowed, other than those fixed by reference to per cent by number, are per 10 kilograms drained net weight. Cores shall not be considered as a defect in whole styles with core. 3. For the purposes of paragraph 2: (a) 'blemished units' means fruit with discoloration on the surface or spots which definitely contrast with the overall colour and which may penetrate into the flesh, in particular bruises, scab and dark discoloration; (b) 'mechanically damaged units' means units which have been severed into definite parts, and all of such portions that equal the size of a full-size unit are considered one unit or units where the trimming has been excessive and includes serious gouges on the surface of the units which substantially detract from the appearance; (c) 'peel' means both peel adhering to pear flesh and peel found loose in the container; (d) 'foreign material of vegetable origin' means vegetable materials which are irrelevant to the fruit itself or which have been attached to the fresh fruit but should have been removed during processing, in particular core material, pear seeds, stalks and leaves and pieces thereof. Peel shall, however, be excluded; (e) 'core material' means the seed cell or parts thereof attached to the fruit, with or without seeds. Pieces of core are considered as equivalent to one unit when, having been aggregated, the pieces total approximately one half of a core; (f) 'loose pear seeds' means seeds which are not included in core material but which are loose in the container. Article 5 The pears and the syrup and/or natural fruit juice shall occupy at least 90 % of the water capacity of the container. 2. The drained net weight of the fruit shall on average be at least equal to the following percentages of the water capacity, expressed in grams, of the container: 1.2,3 // // // Style // Containers with a nominal water capacity of 1.2.3 // // 425 ml or more // less than 425 ml // // // // Whole // 50 // 46 // Halves // 54 // 46 // Quarters // 56 // 46 // Slices // 56 // 46 // Dice // 56 // 50 // // // 3. Where pears in syrup and/or pears in natural fruit juice are packed in glass containers, the water capacity shall be reduced by 20 ml before the percentages referred to in paragraphs 1 and 2 are calculated. 4. Each container shall be marked with a reference identifying the date and year of production and the processor. The marking, which may be in code form, shall be approved by the competent authorities in the Member State where production takes place and these authorities may adopt additional provisions as to the marking itself. Article 6 The processor shall daily and at regular intervals during the processing period verify that the pears in syrup and/or the pears in natural fruit juice comply with the requirements for qualifying for aid. The result of the verification shall be recorded. Article 7 Regulation (EEC) No 1289/85 is hereby repealed. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 49, 27. 2. 1986, p. 1. (2) OJ No L 118, 29. 4. 1989, p. 29. (3) OJ No L 133, 22. 5. 1985, p. 5. (4) OJ No L 152, 8. 6. 1984, p. 16. (5) OJ No L 216, 27. 7. 1989, p. 46.